 

 

Case 1:18-cv-10836-PGG Document 48 Filed 05/10/19 Page 1 of 2

Dana Gottesfeld in reference to Martin Gottesfeld
Martin Gottesfeld, Register Number 12982-104
FCI Terre Haute Federal Correctional Institution

P.O. Box 33
Terre Haute, IN 47808

May 10, 2019

Honorable Paul G. Gardephe

United States District Judge

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

Re: Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)

Dear Judge Gardephe:
On Wednesday, May 8" the wife of the defendant saw that Mr. Gottesfeld’s Second

Supplemental Motion for Temporary Injunctions was filed on the docket. The motion was signed

on Monday, April 29", three days after he was last heard from. While Mr. Gottesfeld has

still not

been able to contact his family, if he is able to contact The Honorable Court, his spouse wishes to

withdraw her letter filed Thursday, May 9" (docket entry 47). She apologizes for any
inconvenience.

Sincerely, |

DANA GOTTESFELD
Spouse of the plaintiff

By: /s/ Dana E. Gottesfeld
Dana Gottesfeld in reference to Martin Go
Martin Gottesfeld, Register Number 12982
FCI Terre Haute Federal Correctional Instit
P.O. Box 33
Terre Haute, IN 47808

ce: Alexander J. Hogan
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007

ttesfeld
-104
tution

 

HLH RY Of AYN 6tO2

 
 

 

 

Moo Go thefeldl — R4xen a te mead in Ei
Goteadelal, Mgrshd Newb jaqga eg es

wel rece
C |natrhehe

 

 

 

PSdaat Covieetd
1% 6 Box 33 Terre + east 7 $08
5 a \te4 chectes Disict Geatt |
: 6} he So uthen Wsrick od Now Yori
a ‘
Q ‘Ao Se stele
é thugord Morshell U 5. Cawt hens ;
é LLo Tole SG uae, sym |OF
3 New Yale, Now Yovic. 10067

 

 

 
